Citation Nr: 1233476	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to April 25, 2008 for a 100 percent schedular rating for post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO, in part, granted a 100 percent schedular rating to the service-connected PTSD, effective July 8, 2008--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed the RO's assignment of an effective date of July 8, 2008 to the Board.  

In a June 2010 Supplemental Statement of the Case (SSOC), the RO assigned an effective date of April 25, 2008 to the 100 percent schedular rating for PTSD-the date VA received the Veteran's informal claim for a total rating based on individual unemployability due to service connected disability (TDIU).  Thus, in view of the foregoing, the Board has framed this issue as that noted on the title page.  

On the title page of a July 2011 remand, the Board erroneously framed the issue on appeal as entitlement to an increased disability rating in excess of 50 percent for PTSD prior to April 2008.  (See July 2011 Board remand).  By a March 2008 decision, the Board denied, in part, entitlement to an increased disability rating in excess of 50 percent for PTSD.  (See March 2008 Board decision).  Thus, and as noted by the Board in the Introduction section of its July 2011 remand, the issue that has been properly developed for appellate consideration is the earlier effective date issue listed on the title page of this decision.  In its July 2011 remand directives, the Board requested that the RO obtain any potentially outstanding Social Security Administration (SSA) records pertaining to the Veteran.  In August 2011, the SSA indicated that it did not have any records pertaining to the Veteran.  (See October 2011 VA Memorandum).  Thus, the requested development has been completed and the appeal is ready for appellate consideration.  


FINDINGS OF FACT

1.  By a March 2008 decision, the Board, in part, denied an increased disability rating in excess of 50 percent for PTSD.  

2.  The Veteran's motion for reconsideration of the Board's March 2008 decision was denied, and he was informed of this determination in a July 2008 letter.  He did not appeal this decision. 

3.  The RO received the Veteran's informal claim for TDIU on April 25, 2008.  A formal claim of entitlement to TDIU was received by the RO on July 8, 2008.  

4.  By a March 2009 rating action, the RO assigned a 100 percent schedular evaluation for PTSD; effective from July 8, 2008.  In a June 2010 SSOC, the RO granted an effective date of April 25, 2008 to the 100 percent PTSD schedular rating. 

5.  There is no basis to assign an effective date earlier than April 25, 2008 for a 100 percent schedular evaluation for PTSD. 


CONCLUSION OF LAW

An effective date earlier than April 25, 2008, for the assignment of a 100 percent schedular evaluation for PTSD is not warranted. 38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.157, 3.400(o)(2), 20.1100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The claim for an effective date prior to April 25, 2008 for a 100 percent schedular rating for PTSD arose from the Veteran's disagreement with the RO's assignment of an effective date of July 8, 2008 to an award of a 100 percent schedular rating for PTSD.  (See March 2009 rating action). 

The Federal Circuit has held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); See VAOPGCPREC 8-2003. 

The Court has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist the Veteran with his effective date claim on appeal, service treatment records, private and VA post-service medical records, and statements of the Veteran have been associated with the claims files.  In July 2011, the Board remanded the Veteran's claim to the RO to obtain potentially outstanding SSA records, which, if found, might have been contained evidence relevant to the appeal.  However, in an August 2011 response, the SSA informed the RO that it did not have any records pertaining to the Veteran.  (See October 2011 VA Memorandum). 

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the earlier effective date claim analyzed in the decision below. 

II.  Laws and Regulations

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o). 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011); however, 

(o) Increases (1) General.  Except as provided in paragraph (o)(2) of this section, date of receipt of claim or date entitlement arose, whichever is later.  A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection. (2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400 (o) (2011). 

If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2) ; Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

All decisions of the Board will be stamped with the date of mailing on the face of the decision.  Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

III.  Analysis

The Veteran seeks an effective date earlier than April 25, 2008 for a 100 percent schedular rating for PTSD.  The Veteran maintains that an effective date of August 20, 2004, the date of his initial award of service connection for PTSD is warranted. 

By a March 11, 2008 decision, the Board, in part, denied an increased disability rating in excess of 50 percent for PTSD.  (See March 2008 Board decision).  

On April 25, 2008, the Board received the Veteran's motion for reconsideration of its March 2008 decision with respect to its denial of an increased disability rating in excess of 50 percent for PTSD.  In a July 2008 letter, the Board informed the Veteran that it had denied his motion for reconsideration of its March 2008 decision in denying an increased rating in excess of 50 percent for PTSD.  The Veteran did not appeal this decision.   

On April 25, 2008, the Board received the Veteran's informal claim of entitlement to TDIU.  (See VA Form 21-4138, Statement in Support of Claim, dated April 1, 2008, and received by the Board on April 25, 2008).  The RO received the Veteran's formal application for TDIU on July 8, 2008.  (See VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability, received by the Board on July 8, 2008). 

By a March 2009, rating action, the RO granted a 100 percent schedular rating to the service-connected PTSD, effective July 8, 2008--the date it received the Veteran's formal application for TDIU.  By a June 2010 SSOC, the RO assigned an effective date of April 25, 2008 to the 100 percent schedular rating for PTSD--the date it received the Veteran's informal claim for TDIU.  Id. 

The Board finds that as a matter of law an effective date earlier than April 25, 2008 is not warranted for the 100 percent schedular rating assigned to the service-connected PTSD.  VA regulations provide that unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran was provided with a copy of the Board's March 11, 2008 decision, wherein it denied, in part, an increased disability rating in excess of 50 percent for PTSD.  The Board received the Veteran's motion for reconsideration of its March 2008 decision on April 25, 2008.  In a July 2008 letter, the Board informed the Veteran that it had denied his motion for reconsideration of its March 2008 decision in denying an increased rating in excess of 50 percent for PTSD.  The Veteran did not appeal this decision.  Thus, the Board's March 2008 decision is final.  Id. 

The Court has stated: Under the doctrine of res judicata, a judgment entered on the merits by a court of competent jurisdiction in a prior suit involving the same parties or their privies settles that cause of action and precludes further claims by the parties or their privies based on the same cause of action, including the issues actually litigated and determined in that suit, as well as those which might have been litigated or adjudicated therein.  McDowell v. Brown, 5 Vet. App. 401, 405 (1993) (emphasis added); see also Neves v. Brown, 6 Vet. App. 177, 179 (1993) (listing elements of res judicata). 

Therefore, the issue of entitlement to an evaluation in excess of 50 percent for PTSD is res judicata.  That is, the question has been settled.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying finality and reajudicata to VA decisions).  Therefore, in arguing that the subsequent award of a 100 percent schedular evaluation by the RO in March 2009 should be made earlier than April 25, 2008 (originally made effective July 8, 2008), the Veteran is essentially attempting to re-litigate the same issue that was already considered and denied by the Board in its March 2008 decision.  By operation of law, the March 2008 final Board decision precludes the assignment of an effective date earlier than the date of the Board decision based on the same evidence.  Consequently, the Board concludes that an effective date earlier than April 25, 2008, for the award of a 100 percent schedular rating for PTSD is not warranted and the appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In sum, res judicata bars the assignment of an earlier effective date earlier than April 25, 2008 for a schedular rating of 100 percent for PTSD.


ORDER

Entitlement to an earlier effective date than April 25, 2008 for schedular 100 percent rating for PTSD is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


